DETAILED ACTION
This Action is a response to the Request for Continued Examination filed 20 December 2021. Claims 1 and 11 are amended; claims 5, 9, 15 and 19 are canceled; no claims are newly added. Claims 1-4, 6-8, 10-14, 16-18 and 20 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 10-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., U.S. 2018/0364985 A1 (hereinafter referred to as “Liu”) and Avisror et al., U.S. 2019/0294528 A1 (hereinafter referred to as “Avisror”) in view of Peeters et al., U.S. 8,904,405 B1 (hereinafter referred to as “Peeters”), Iley et al., U.S. 2019/0370010 A1 (hereinafter referred to as “Iley”) and Schmich et al., U.S. 2012/0167057 A1 (hereinafter referred to as “Schmich”), and in further view of Brown et al., U.S. 2004/0255265 A1 (hereinafter referred to as “Brown”) and Zhang et al., U.S. 2019/0079850 A1 (hereinafter referred to as “Zhang”).

Regarding claim 1, Liu teaches: A system that implements a [] continuous integration continuous development (Liu, e.g., ¶7, disclosing continuous integration (CI) and continuous development (CD)), the system comprising:
	a code repository system (Liu, e.g., FIG. 1 and ¶47, disclosing a code repository, and ¶49, disclosing a software or package repository);
	an interface that receives inputs from a user device via a communication network (Liu, e.g., FIGs. 6-7, showing computing system including I/O interfaces and a cloud system; see also, e.g., FIG. 1 and ¶46, describing a development environment system comprising a plurality ; and
	a computer processor, coupled to a memory component and the interface (Liu, e.g., FIG. 6, disclosing a computing system comprising a processor and a memory, and ¶¶78-86, describing the computing system as performing one or more of the methods or operations disclosed), the computer processor executing in a [] environment comprising a production [environment] and a development [environment] (Liu, e.g., FIG. 1, displaying at least test environment 112 and stage environment 114 (i.e. development environments) and production environment 116) and further configured to perform the steps of:
	research, through an integrated development environment (IDE) tool (Liu, FIG. 1, ¶45, “FIG. 1 is an example … DevOps Pipeline 100 …” and ¶46, “Shown is a simplified development environment 102 as a single system … Example of a development environment 102 includes Eclipse and Microsoft Visual Studio.” Examiner’s note: these are well-known examples of IDEs), one or more changes identified by an issue tracking and production management system (Liu, e.g., ¶51, “Next in the DevOps Pipeline is a test system 112 is a repository a level of the software testing where a complete and integrated software is tested … to evaluate the system’s compliance with the specified requirements …”), the research including analysis of one or more requirements for the identified changes (Liu, e.g., ¶¶60-61, describing the analysis and extraction of requirement information from a plurality of sources) as well as identification of one or more overall impacts caused by the identified changes (Liu, e.g., ¶51, “Next in the DevOps Pipeline is a test system 112 is a repository a level of the software testing where a complete and integrated software is tested … to evaluate the system’s compliance with the specified requirements …”);
	develop code through integration between the IDE tool (Liu, FIG. 1, ¶45, “FIG. 1 is an example … DevOps Pipeline 100 …” and ¶46, “Shown is a simplified development environment 102 as a single system … Example of a development environment 102 includes Eclipse and Microsoft Visual Studio.” Examiner’s note: these are well-known examples of IDEs) and a zOS mainframe comprising a zOS software code management system (SCM) (Liu, e.g., FIG. 1, element 104 SCM. Examiner’s note: the zOS mainframe is defined in the claim herein as comprising a series of components. That the environment more particularly represents a zOS mainframe environment is taught by at least reference to Avisror, cited below), a zOS compiler (Liu, e.g., FIG. 1, element 106 build; see also, e.g., ¶34, “Building incorporates compiling …”), and a zOS batch (Liu, e.g., FIG. 1, elements 102 and 106, comprising development (i.e. editing) and build functions; see Spec. at ¶29 describing Batch CICS as enabling edit and build functions) and customer information and control (CICS) system (Liu, e.g., FIG. 8, element 895, comprising transaction processing; see Spec. at ¶21 describing CICS as representing middleware designed to support transaction processing), the code development comprising (1) identifying and performing module updates between the IDE tool and the SCM (Liu, e.g., ¶47, “Next in the DevOps Pipeline is SCM 104 … is a software version control and management system or code repository. SCM tracks changes in the software …” Examiner’s note: that the specific software modules pertain to a mainframe implementation is more particularly set forth in Avisror, cited below), (2) compiling the code via the zOS compiler (Liu, e.g., ¶48, “Building incorporates compiling, linking and package the code into a usable or executable form …”), correcting one or more errors via the IDE tool (Liu, e.g., FIG. 2A, elements 210-212, branch NO from SUCCESS? 212, returning to code amend element 202), and re-compiling the code via the zOS compiler (Liu, e.g., FIG. 2A, wherein code amend is developer 202 is updating code 203 for iPhone application and commits the code 204 … If there are errors the process returns to developer in step 202 …”), and (3) creating and executing automated unit testing via the zOS batch and CICS system (Liu, e.g., FIG. 2A, element 210, comprising unit testing; see also, e.g., ¶51, providing examples of automated testing tools) …;
	build a continuous integration continuous development pipeline for the [] environment (Liu, e.g., FIG. 3, disclosing DevOps pipeline composition and recommendation engine 360, wherein a pipeline is recommended based on similarity with previous pipelines for previous software projects; see more complete description at, e.g., ¶¶57-77) wherein the continuous integration continuous development pipeline promotes the one or more package components to the code repository system (Liu, e.g., ¶¶47-49, “Next in the DevOps Pipeline is SCM 104. SCM or Software Requirement Management is a software version control management system or code repository … used for tracking changes in computer files and coordinating work on those files … Next in the DevOps Pipeline are build tools 106 used to automate the creation of executable applications from source code … Next in the DevOps Pipeline is a software repository or a package repository 108 …” Examiner’s note: one or more source code files and/or one or more applications created from source code to generate a package results in the generation of one or more package components (that is, a package comprises one or more package components); further, Examiner is interpreting the term “promote” to include advancing the source code project or component from one stage of the pipeline to the next; see, e.g., Spec. ¶38. Examiner further notes that an example of a Code Repository System is 1, and Liu specifically discloses a Git repository at FIG. 1 and ¶47);
	perform one or more code scans (Liu, e.g., ¶56, disclosing at least code peer review);
	perform automated testing (Liu, e.g., ¶56, describing unit testing; see also, e.g., ¶51, providing examples of automated testing tools);
	automated deployment to the development [environment] (Liu, e.g., ¶¶52-53, disclosing staging and production deployments with no indication of additional user or developer involvement (i.e. the processes are automated)); and
	provide, via a pipeline snapshot interface, pipeline feedback data (Liu, e.g., FIG. 2C, disclosing an interface with a data snapshot including timing and duration data per-stage).
	Liu does not teach that the system implementing a continuous development environment is a mainframe environment. However, Avisror does teach: system that implements a mainframe continuous integration continuous development (Avisror, e.g., ¶¶22, 24, disclosing a continuous delivery system comprising automated software development, testing and delivery; and ¶29, disclosing that delivery may be made to one or more application servers, wherein the application servers may include mainframe systems. Note that zOS is a well-known example2 of a mainframe system) for the purpose of providing a plurality of development tools for a mainframe computing system (Avisror, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of implementing a DevOps pipeline for software development of Liu to provide that the system implementing a continuous development environment is a mainframe environment because the disclosure of Id.).
	Liu in view of Avisror does not teach that the production and development environments are logical partitions. However, Peeters does teach: production logical partition (LPAR) and a development logical partition (LPAR) (Peeters, e.g., 5:31-40, describing test/development LPARs and production LPARs. Examiner notes that Liu teaches a CI / CD system comprising a plurality of execution environments (test / stage / production) and Avisror teaches that CD can be performed in a mainframe environment; Peeters discloses that a mainframe system can include LPARs (i.e. execution environments) specifically designated test/development and production) for the purpose of providing development tools in a computing environment comprising a mainframe with at least one development LPAR and one production LPAR (Peeters, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of implementing a DevOps pipeline for software development of Liu in view of Avisror to provide that the production and development environments are logical partitions because the disclosure of Peeters shows that it was known to those of ordinary skill in the pertinent art to improve a system and method of implementing a DevOps pipeline for software development to provide that the production and development environments are logical partitions for the purpose of providing development tools in a computing environment comprising a mainframe with at least one development LPAR and one production LPAR (Peeters, Id.).
 (Iley, e.g., ¶55, “… system may be configured to initiate an automated code scan on the one or more source code modules in response to receiving the indication that the one or more source code modules have been uploaded to the source code repository … code scan performs an inspection of the one or more source code modules with static and dynamic analysis of code to detect bugs … and security exposure … ensure source compliance with one or more internal and/or external compliance standards …” Examiner’s note: static analysis is well understood in the art to comprise analysis of source code to detect either or both of syntax and logic errors3, and is also well known as being able to detect loop parallelization errors4, and Examiner notes that Applicant does not further specify the type of “looping” [errors] contemplated by the claims or the Specification) for the purpose of performing automated code analysis upon submission of one or more source code units to a repository during a development pipeline (Iley, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of implementing a DevOps pipeline for software development of Liu in view of Avisror and Peeters to provide that the code scans are triggered by the code repository receiving one or more package Id.).
Liu and Avisror in view of Peeters and Iley do not more particularly teach that the development includes checking code coverage. However, Schmich does teach: develop code through integration between the IDE tool … and checking code coverage via the IDE tool (Schmich, e.g., ¶20, “user interface component 110 provides an interface for controlling a software code verification activity and receiving output from the activity. For example, the activity may include performing code coverage analysis on a particular module during a series of test passes … the component 110 may interface with an IDE or other application as a plug-in for that environment”) for the purpose of providing testing and coverage analysis tools to a developer via an IDE (Schmich, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of implementing a DevOps pipeline for software development of Liu and Avisror in view of Peeters and Iley to provide that the development includes checking code coverage because the disclosure of Schmich shows that it was known to those of ordinary skill in the pertinent art to improve a system and method of implementing a DevOps pipeline for software development to provide that Id.).
Liu and Avisror in view of Peeters, Iley and Schmich do not teach that one or more communication messages are transmitted responsive to one or more code scans. However, Brown does teach: and one or more communication messages are transmitted responsive to the one or more code scans [identifying vulnerabilities in the code] (Brown, e.g., ¶28, “user may be asked to complete a peer review … of the completed work product, either source code … Upon completion of the review (step 246), the moderator of the review enters the defect log information into the database … a display of the entries is provided … and an email notification is sent to the Software Quality Assurance (SQA) department …” Examiner’s note: the broadest reasonable interpretation of a code scan includes peer review (see, e.g., claim 3). Examiner further notes that the code scans being capable of identifying vulnerabilities in the code is disclosed by the citation to Iley above) for the purpose of providing one or more reports regarding the results of code review (Brown, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of implementing a DevOps pipeline for software development of Liu and Avisror in view of Peeters, Iley and Schmich to provide that one or more communication messages are transmitted responsive to one or more code scans because the disclosure of Brown shows that it was known to those of ordinary skill in the pertinent art to improve a system and method of implementing a DevOps pipeline for software development to provide that one or more communication messages are transmitted responsive to one or more code scans for the purpose of providing one or more reports regarding the results of code review (Brown, Id.).
wherein the pipeline snapshot interface provides average stage time for each stage of a build process (Zhang, e.g., FIG. 3 and ¶¶46-49, describing measuring and tracking program performance including build times; ¶52 indicates that additional performance values may include average times over one or more portions of the time series. Examiner notes that Liu disclosed at least one dashboard or interface displaying a plurality of time values measured for different pipeline stages) for the purpose of providing feedback to a stakeholder regarding average times of one or more build processes (Zhang, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of implementing a DevOps pipeline for software development of Liu and Avisror in view of Peeters, Iley, Schmich and Brown to provide that the snapshot interface provides average stage time for each stage of a build process because the disclosure of Zhang shows that it was known to those of ordinary skill in the pertinent art to improve a system and method of implementing a DevOps pipeline for software development to provide that the snapshot interface provides average stage time for each stage of a build process for the purpose of providing feedback to a stakeholder regarding average times of one or more build processes (Zhang, Id.).

Claim 11 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 11, Liu further teaches: A method that implements a mainframe continuous integration continuous development, the method comprising the steps (Liu, e.g., 

Regarding claim 2, the rejection of claim 1 is incorporated, and Liu further teaches: wherein the interface is part of an Integrated Development Environment (IDE) tool that supports [] application development, testing and maintenance (Liu, e.g., ¶46, disclosing at least exemplary IDE tools; examiner notes that Peeters is additionally cited to show a development environment specifically for mainframe computing systems).

Regarding claim 3, the rejection of claim 1 is incorporated, and Liu further teaches: wherein the one or more code scans comprises peer review processes (Liu, e.g., ¶56, disclosing at least code peer review).

Regarding claim 4, the rejection of claim 1 is incorporated, and Liu further teaches: wherein the one or more scans are performed by a web-based version control repository hosting service for source code and development projects (Liu, e.g., ¶47, disclosing a plurality of version control repositories including Git, which is web-based).

Claims 12-14 are rejected for the reasons given in the rejections of claims 2-4 above.

Regarding claim 8, the rejection of claim 1 is incorporated, and Liu further teaches: wherein the pipeline snapshot interface provides build history and a plurality of stages and corresponding status data (Liu, e.g., FIG. 2C, showing build history information and stage, status and timing and duration information).

Claim 18 is rejected for the reasons given in the rejection of claim 8 above.

Regarding claim 10, the rejection of claim 1 is incorporated, and Peeters further teaches: wherein the mainframe environment comprises a zOS mainframe (Peeters, e.g., 2:53-60, disclosing the System z and z/OS operating system).

Claim 20 is rejected for the reasons given in the rejection of claim 10 above.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Avisror in view of Peeters, Iley, Schmich and Brown, and in further view of Zhang and Shani et al., U.S. 2015/0052501 A1 (hereinafter referred to as “Shani”).

Regarding claim 6, the rejection of claim 1 is incorporated, but Liu and Avisror in view of Peeters, Iley, Schmich, Brown and Zhang do not teach that automated deployment is performed by an automated change management system. However, Shani does teach: wherein automating deployment is performed by an automated change management system (Shani, e.g., ¶9, “Continuous integration (CI) and continuous deployment (CD) automate the construction, testing, and deployment of code assemblies with a code change. The automation begins after a code change is committed …” Examiner’s note: the disclosures of Shani describe a system, that is, a combination of logic and physical components operating in conjunction to perform the ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of implementing a DevOps pipeline for software development of Liu and Avisror in view of Peeters, Iley, Schmich, Brown and Zhang to provide that automated deployment is performed by an automated change management system because the disclosure of Shani shows that it was known to those of ordinary skill in the pertinent art to improve a system and method of implementing a DevOps pipeline for software development to provide that automated deployment is performed by an automated change management system for the purpose of performing automated development and deployment activities in response to code change submissions (Shani, Id.).

Regarding claim 7, the rejection of claim 1 is incorporated, but Liu and Avisror in view of Peeters, Iley, Schmich, Brown and Zhang do not teach that automated testing is performed by triggering automation test execution steps. However, Shani does teach: wherein automated testing is performed by triggering automation test execution steps (Shani, e.g., ¶9, “Continuous integration (CI) and continuous deployment (CD) automate the construction, testing, and deployment of code assemblies with a code change. The automation begins after a code change is committed …” Examiner’s note: the disclosures of Shani describe a system, that is, a combination of logic and physical components operating in conjunction to perform the automated deploying and testing. See also, e.g., ¶1, describing that the continuous deployment ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of implementing a DevOps pipeline for software development of Liu and Avisror in view of Peeters, Iley, Schmich, Brown and Zhang to provide that automated testing is performed by triggering automation test execution steps because the disclosure of Shani shows that it was known to those of ordinary skill in the pertinent art to improve a system and method of implementing a DevOps pipeline for software development to provide that automated testing is performed by triggering automation test execution steps for the purpose of performing automated development and deployment activities in response to code change submissions (Shani, Id.).

Claims 16-17 are rejected for the reasons given in the rejections of claims 6-7 above.

Response to Arguments
In the Remarks, Applicant Argues: (1) Applicant disagrees that combining seven references is obvious or predictable (Resp. at 10). (2) Examiner has only provided conclusory allegations that all claim elements were known in the prior art, and therefore the obviousness rejections necessarily constitute a hindsight reconstruction using the claims as a roadmap (id. at 10-11). (3) Any attempt to combine a large number of disparate elements from seven references would necessarily change the principle operation and purpose of the primary reference rendering it inoperable for its intended purpose (id. at 11).

Examiner’s Response: (1) “Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention” (MPEP § 2145(V), internal citations omitted).
	(2) Examiner has provided citation to each claim limitation taught in the references and additionally provided rationale for combining the pertinent teachings in accordance with the rationales set forth in MPEP § 2143. Applicant has not addressed these rationales nor provided any specific example of (1) a reference’s teaching that is inapplicable, (2) any support for a conclusion that one or more references or teachings therein teach away from the provided combination, or (3) any deficiency in the provided rationales for combining the references. Examiner first notes that argument does not replace evidence where evidence is necessary (MPEP § 2145(I)). Second, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper" (MPEP § 2145(X)(A), internal citations omitted). In view of the foregoing, and in particular in view of the lack of specificity in Applicant’s argument regarding hindsight reconstruction, Examiner finds this argument unpersuasive and relies on the complete rationale set forth in full above.
	(3) Regarding the argument that the combination of seven references would necessarily render the primary reference inoperable for its intended purpose, Applicant has not identified the intended purpose of Liu nor cited to any portion of the secondary references which would render it inoperable for said purpose. "Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that 














Conclusion
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191 





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “Bitbucket,” Wikipedia, last retrieved from https://en.wikipedia.org/wiki/Bitbucket on 16 January 2021.
        2 See, e.g., z/OS, Wikipedia, last retrieved from https://en.wikipedia.org/wiki/Z/OS on 22 September 2021.
        3 See, e.g., McCormick, William Carson, U.S. 2019/0317879 A1, at ¶2
        4 See, e.g., Yuji, Tsujimori, U.S. 2016/0357529 A1, at ¶5